Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s invention is drawn to a method of stabilizing a bone.  The method comprises: positioning a bone plate on the bone wherein the plate has a polyaxial screw hole and at least a fixed angle screw hole; forming a hole in the bone beneath the fixed angle screw hole, inserting the fixed angle screw hole through the plate and the hole in the bone; forming a hole in the bone beneath the polyaxial screw hole, and inserting the polyaxial screw.  The polyaxial screw is a cannulated fenestrated polyaxial screw having a head in the form of a sphere with a driver slot and a shaft with an external helical thread, an internal cannula that meets the driver slot and is in communication with fenestrations that extend to the outer surface.  Next a syringe with a needle is used to inject material into the internal cannula by inserting the needle into the internal cannula, after injection the needle is removed from the shaft.
The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims.  The closest art of record is: Wilberg et al (US Patent 7717947B1) and Beyar et al (US Patent Pub. 20130184765A1).  Wilber discloses a bone plate being used with a fenestrated cannulated screw while Beyar discloses the use of a bone plate wherein the plate is placed on the bone and then the holes in the bone are made.  However, neither reference discloses all the features of the claim as currently written, and modifying either reference would require extensive modification and there is no reasonable motivation to modify the art of record to have all the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775